Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 1 of 22 PageID# 228



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             RICHMOND DIVISION

RAI STRATEGIC HOLDINGS, INC. and      )
R.J. REYNOLDS VAPOR COMPANY           )
                                      )           Civil Action No. 1:20-cv-393
            Plaintiffs,               )
                                      )
v.                                                JURY TRIAL DEMANDED
                                      )
                                      )
ALTRIA CLIENT SERVICES LLC; PHILIP )
MORRIS USA, INC.; ALTRIA GROUP, INC.; )
PHILIP MORRIS INTERNATIONAL INC.; )
and PHILIP MORRIS PRODUCTS S.A.       )
                                      )
            Defendants.               )


                   COMPLAINT FOR PATENT INFRINGEMENT


 David M. Maiorana (VA Bar No. 42334)   Stephanie E. Parker
 Ryan B. McCrum                         JONES DAY
 JONES DAY                              1420 Peachtree Street, N.E.
 901 Lakeside Ave.                      Suite 800
 Cleveland, OH 44114                    Atlanta, GA 30309
 Telephone: (216) 586-3939              Telephone: (404) 521-3939
 Facsimile: (216) 579-0212              Facsimile: (404) 581-8330
 Email: dmaiorana@jonesday.com          Email: separker@jonesday.com
 Email: rbmccrum@jonesday.com

 Anthony M. Insogna                     John J. Normile
 JONES DAY                              JONES DAY
 4655 Executive Drive                   250 Vesey Street
 Suite 1500                             New York, NY 10281
 San Diego, CA 92121                    Telephone: (212) 326-3939
 Telephone: (858) 314-1200              Facsimile: (212) 755-7306
 Facsimile: (844) 345-3178              Email: jjnormile@jonesday.com
 Email: aminsogna@jonesday.com
                                        Counsel for Plaintiffs
                                        RAI Strategic Holdings, Inc. and
                                        R.J. Reynolds Vapor Company
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 2 of 22 PageID# 229



       Plaintiffs, RAI Strategic Holdings, Inc. (“RAI”) and R.J. Reynolds Vapor Company

(“RJRV”) (collectively, “Plaintiffs”), for their Complaint against Altria Client Services LLC

(“ACS”), Philip Morris USA, Inc. (“PM USA”), Altria Group, Inc. (“AGI”), Philip Morris

International, Inc. (“PMI”), and Philip Morris Products S.A. (“PMP”) (collectively,

“Defendants”) allege as follows:

                                          THE PARTIES

       1.      RAI is a North Carolina corporation with its principal place of business located at

401 North Main Street, Winston-Salem, N.C. RAI is the assignee and sole owner of U.S. Patent

Nos. 8,314,591 (the “’591 patent”) attached hereto as Exhibit A, 9,814,268 (the “’268 patent”)

attached hereto as Exhibit B, 9,839,238 (the “’238 patent”) attached hereto as Exhibit C,

9,901,123 (the “’123 patent”) attached here to as Exhibit D, 9,930,915 (the “’915 patent”)

attached hereto as Exhibit E, and 10,492,542 (the “’542 patent”) attached hereto as Exhibit F

(collectively, the “Asserted Patents”).

       2.      RAI is the assignee of, and has the right to enforce (including for past

infringement), each of the Asserted Patents.

       3.      RJRV is a North Carolina corporation with its principal place of business located

at 401 North Main Street, Winston-Salem, N.C. RJRV is the exclusive licensee of the Asserted

Patents.

       4.      Upon information and belief, ACS is a Virginia corporation with offices at 6601

West Broad Street, Richmond, Virginia 23230.

       5.      Upon information and belief, PM USA is a Virginia corporation with offices at

6601 West Broad Street, Richmond, Virginia 23230.




                                                 2
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 3 of 22 PageID# 230



        6.      Upon information and belief, AGI is a Virginia corporation with offices at 6601

West Broad Street, Richmond, Virginia 23230.

        7.      Upon information and belief, AGI is the ultimate parent entity of ACS and PM

USA.

        8.      Upon information and belief, PMI is a Virginia corporation with offices at 120

Park Avenue, New York, New York 10017.

        9.      Upon information and belief, PMI is the ultimate parent entity of PMP.

        10.     Upon information and belief, PMP is a societe anonyme duly existing under the

laws of Switzerland with a corporate address at Quai Jeanrenaud 3, 2000 Neuchâtel, Switzerland.

                                 JURISDICTION AND VENUE

        11.     This action involves federal statutory questions and claims arising under the laws

of the United States. This Court has jurisdiction over the subject matter of this action, without

regard to the amount in controversy, pursuant to 35 U.S.C. § 271, et. seq. and 28 U.S.C. §§ 1331

and 1338.

        12.     Personal jurisdiction exists over the Defendants ACS, PM USA, AGI, and PMI

because they are Virginia corporations and ACS, PM USA, and AGI have their principal places

of business in this District.

        13.     As a foreign corporation, personal jurisdiction exists over PMP at least by virtue

of Federal Rule of Civil Procedure 4(k)(2). In addition, personal jurisdiction exists over PMP

based on the fact that, upon information and belief, it is responsible for causing the tort of patent

infringement to occur in Virginia and this District.

        14.     Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1400(b). Defendants

ACS, PM USA, AGI, and PMI are Virginia corporations, and thus reside in the District. In




                                                  3
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 4 of 22 PageID# 231



addition, a substantial part of the events or omissions giving rise to this claim occur in the

District. Finally, ACS, PM USA, and AGI have regular and established places of business in

the District and, upon information and belief, have committed, induced, or contributed to acts of

infringement in this District. One or more of the Defendants has been selling and continues to

sell the infringing products in this District.

        15.      Venue is proper as to PMP by virtue of 28 U.S.C. §§ 1391(c)(3) and 1400(b)

because it is a foreign corporation.

                                     FACTUAL BACKGROUND

THE ASSERTED PATENTS

        16.      The ’591 patent is directed to a charging case for a personal vaporizing inhaler.

The United States Patent and Trademark Office (“USPTO”) issued the ’591 patent on November

20, 2012, with one independent claim, which recites:

              1. A case, comprising:

                 a first cradle adapted to hold a personal vaporizing unit, said personal
              vaporizing unit having dimensions approximating a smoking article;

                 a battery;

                  a first contact and a second contact, said first contact and said second contact
              forming an electrical contact with said personal vaporizing unit when said personal
              vaporizing unit is held by said first cradle, said first contact and said second contact
              conducting charge from said battery to said personal vaporizing unit to charge said
              personal vaporizing unit.

        17.      The ’268 patent is directed to a tobacco-containing smoking article. The USPTO

issued the ’268 patent on November 4, 2017, with two independent claims, including Claim 16,

which recites:

              16. A tobacco-containing, electrically-powered smoking article comprising:




                                                     4
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 5 of 22 PageID# 232



                 (a) a tubular outer housing having a mouth-end and an end distal to the mouth-
             end, the housing comprising an opening adapted for intake of air into the smoking
             article;

                (b) an electrical power source within the outer housing;

                (c) a controller adapted for regulating current flow through the heater;

                 (d) a rod-shaped carrier device removably engaged with the mouth-end of the
             outer housing and comprising a tubular mouth-end piece and a tubular cartridge
             with two open ends allowing air to flow therethrough, wherein the cartridge
             includes a tobacco material and an aerosol-generating material; and

                 (e) an electrical resistance heater in contact with the tobacco material and the
             aerosol-generating material and adapted for heating at least a portion of the tobacco
             material and the aerosol-generating material.

       18.      The ’238 patent is directed to a control body for an electronic smoking article.

The USPTO issued the ’238 patent on December 12, 2017, with two independent claims,

including Claim 19, which recites:

       19. A control body for an electronic smoking article, the control body comprising:

       an elongated shell with an interior, a proximal end, and an opposing distal end;

       a coupler formed of an elongated body having a first end that forms a wall and that engages
       the proximal end of the shell and a second end that comprises a cavity configured to
       releasably engage a cartridge, wherein the coupler includes a pressure channel extending
       between a first end that is in fluid communication with the cavity and a second end that
       opens through the wall at the first end of the coupler, wherein the coupler includes an air
       inlet channel in fluid communication with the cavity and an air inlet aperture in an exterior
       surface of the coupler, and wherein the coupler has a longitudinal axis extending from the
       first end to the second end, and the first end of the pressure channel is spatially separated
       from the air inlet channel relative to the longitudinal axis of the coupler; and

       a microprocessor.

       19.      Plaintiffs have virtually marked and continue to virtually mark the ’238 patent at

www.vusevapor.com/patents, pursuant to 35 U.S.C. § 287(a).

       20.      The ’123 patent is directed to a smoking article that includes an electrical power

source that powers a heater to heat aerosol-forming material in a disposable portion of the




                                                  5
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 6 of 22 PageID# 233



smoking article. The USPTO issued the ’123 patent on February 27, 2018, with three

independent claims, including Claim 27, which recites:

             27. An electrically-powered, aerosol-generating smoking article comprising:

                an electrical power source in the form of a battery within a tubular outer housing
             having a mouth-end and an end distal to the mouth-end;

                 at least one electrical resistance heater powered by said electrical power source,
             wherein at least a portion of the resistance heating element is elongated and
             extending downstream toward the mouth-end of the outer housing, the elongated
             portion of the resistance heating element positioned proximal to the center of the
             outer housing;

                 a controller within the tubular outer housing and adapted for regulating current
             flow through the electrical resistance heater; and

                 a cigarette-type device removably engaged with the mouth-end of the tubular
             outer housing and comprising a tobacco segment circumscribed by a wrapping
             material and comprising a tobacco material and an aerosol-forming material,
             wherein the elongated portion of the resistance heating element extends into the
             tobacco segment when the cigarette-type device is engaged with the mouth-end of
             the outer housing, such that during draw, aerosol-forming material can be
             volatilized to produce a visible mainstream aerosol incorporating tobacco
             components or tobacco-derived components that can be drawn into the mouth of
             the user of the smoking article.

       21.      Plaintiffs have virtually marked and continue to virtually mark the ’123 patent at

www.vusevapor.com/patents, pursuant to 35 U.S.C. § 287(a).

       22.      The ’915 patent is directed to smoking articles and use thereof for yielding

inhalation materials. The USPTO issued the ’915 patent on April 3, 2018, with one independent

claim, which recites:

             1. A reusable control unit for use with a disposable smoking article, the reusable
             control unit comprising a control housing including:

                a receiving end for receiving an engaging end of the disposable smoking article
             and having an electrical energy source that includes a projection extending
             outwardly therefrom and that includes a component that forms an electrical
             connection with electrical contacts on a separate electrical heating member; and




                                                   6
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 7 of 22 PageID# 234



                  a control unit section that houses a power source, a switching component that
             actuates flow of electrical current from the electrical energy source to the electrical
             heating member, and a flow regulating component that regulates a previously
             initiated current flow from the electrical energy source to the electrical heating
             member, wherein the component that forms an electrical connection with the
             electrical contacts is located on the projection.

       23.      Plaintiffs have virtually marked and continue to virtually mark the ’915 patent at

www.vusevapor.com/patents, pursuant to 35 U.S.C. § 287(a).

       24.      The ’542 patent is directed to smoking articles and use thereof for yielding

inhalation materials. The USPTO issued the ’542 patent on December 3, 2019, with two

independent claims, including claim 1, which recites:

             1. A smoking article for receiving a disposable aerosol forming substance, the
             smoking article comprising:

             a housing having a proximal end for receiving the disposable aerosol forming
             substance and an opposite distal end;

             a power source arranged within the housing adjacent to the distal end;

             a receiving chamber formed at the proximal end of the housing and having an
             opening for receiving the disposable aerosol forming substance;

             a heating projection extending at least partially in the receiving chamber towards
             the proximal end of the housing and terminating at a free end which is configured
             to be inserted into the disposable aerosol forming substance for heating the
             disposable aerosol forming substance, the heating projection comprising:

                a heating member comprising an electrically resistive metal which is configured
                to heat the disposable aerosol forming substance;

                an electrical connector for providing a flow of electricity to the heating member
                for heating the heating member; and

             a control circuit positioned within the housing between the power source and the
             heating projection and connecting the heating member of the heating projection to
             the power source.




                                                   7
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 8 of 22 PageID# 235



THE ACCUSED PRODUCTS

       25.     Defendants have developed a heat-not-burn tobacco system called IQOS®. The

IQOS® system includes an electrically powered smoking article that comprises an IQOS® holder,

a disposable tobacco stick, and a charger.

       26.     Defendants use, offer to sell, and sell the IQOS® system in United States, and

import that system into the United States. For example, Defendants use, offer to sell, and sell the

IQOS® system from a store that they own and operate in Atlanta, Georgia, since at least October

2019, and from a store they own in this District (on information and belief, at 3402 W. Cary St.

in the Carytown district of Richmond) since approximately November 2019. In addition,

Defendants have sold the infringing tobacco sticks to retailers in both Atlanta, Georgia and in

this District, which retailers sell those products to consumers. The packaging for the IQOS®

device Defendants sell in the United States recites: “Manufactured for Philip Morris USA,

Richmond, VA. Made in Malaysia.” The packaging for the disposable tobacco sticks states:

“Mfd. for Philip Morris USA, Richmond, VA. Made in Italy.”

       27.     The IQOS® holder is a rechargeable and reusable power unit that includes a

casing or housing, control electronics, a battery as its electrical source, and a heating blade that

heats using a regulated current flow from the battery to produce heat through resistance. The

heater can be turned on using a pushbutton activated switch and turns off after a certain amount

of time. The IQOS® holder has an end for receiving the tobacco stick. It is a tubular product,

and its dimensions approximate the dimensions of a smoking article. The IQOS® holder has a

circuit board that includes a projection extending outwardly therefrom and that includes a

component that forms an electrical connection with electrical contacts on a separate electrical

heating member.




                                                  8
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 9 of 22 PageID# 236



       28.     The disposable tobacco stick is rod-shaped and is specially designed and intended

for exclusive use with the IQOS® holder. The tobacco stick contains specially processed tobacco

made from tobacco powder that has been reconstituted into sheets following the addition of

water, glycerin, guar gum, and cellulose fibers. The IQOS® tobacco stick is sold in different

flavors, including regular and menthol flavors (Smooth Menthol with 1.25 mg menthol per stick

and Fresh Menthol with 2.5 mg menthol per stick) to satisfy different consumer preferences.

The structure and operation across the variety of sticks is otherwise the same. The IQOS®

tobacco stick is specifically designed to function with the IQOS® holder to produce an aerosol.

Users inhale through the mouth-end of a filter on the IQOS® tobacco stick. The IQOS® tobacco

stick is also marketed in conjunction with the Marlboro™ brand and is sometimes referred to as

a HeatStick or Marlboro™ HeatStick.

       29.     The IQOS® system also includes an IQOS® charger for charging and storing the

IQOS® holder after each use and an AC power adaptor for recharging the charger. The charger

contains its own battery that contacts the IQOS® holder for charging.

       30.     Neither the IQOS® holder, nor the tobacco stick, nor the IQOS® charger is a

staple article or commodity of commerce suitable for substantial non-infringing use. Instead,

they are authorized by the United States Food and Drug Administration (“FDA”) solely and

exclusively for use as part of the IQOS® system and are marketed and sold by Defendants solely

and exclusively for use as part of the IQOS® system.

       31.     The IQOS® holder constitutes a material part of the invention claimed in all the

Asserted Patents. The IQOS® charger constitutes a material part of the invention claimed in at

least the ’591 patent. The tobacco stick constitutes a material part of the invention claimed in at

least the ’268 and ’123 patents.




                                                 9
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 10 of 22 PageID# 237



       32.     Defendants sell the IQOS® charger, IQOS® holder, and tobacco stick in a kit that

also contains a tool designed for cleaning the IQOS® holder. The IQOS® tobacco sticks are also

sold separately, in, for example, packs of 20 for exclusive use with the IQOS® system.

       33.     Defendants are offering for sale and selling the IQOS® system with a User Guide

and Quick Start Guide, both of which instruct end users to operate the IQOS® system in a way

that infringes the Asserted Patents.

       34.     Upon information and belief, Defendants’ customers, distributors, or resellers, as

well as end users of the IQOS® system demonstrate or operate the IQOS® system in the United

States in accordance with the IQOS® User Guide and Quick Start Guide that are included with

the IQOS® system.

       35.     The IQOS® system works as follows: The user inserts a tobacco stick into the

holder and turns on the device by means of the pushbutton activated switch. The switch signals

to the control electronics, which cause the battery to produce and supply electrical current to the

heating blade. The blade heats the aerosol-forming materials in the tobacco stick, generating an

inhalable nicotine-containing aerosol for the user. The temperature of the heating blade is

controlled so that its operating temperature does not exceed 350°C. This allows for heating of

the tobacco constituents below the level of combustion, while producing a visible aerosol

containing water, glycerin and nicotine.

       36.     Upon information and belief, ACS is licensed to distribute, offer to sell, and sell

the IQOS® system and the corresponding tobacco sticks in the U.S., and it started doing so at

least as early as October 2019.

       37.     Upon information and belief, PM USA is licensed to distribute, offer to sell, and

sell the IQOS® system and the corresponding tobacco sticks in the U.S., and it started doing so at




                                                10
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 11 of 22 PageID# 238



least as early as October 2019. According to packaging materials submitted to the FDA and sold

in the United States, the IQOS® system and components thereof are manufactured for PM USA.

          38.   Upon information and belief, PMI developed, and continues to develop, the

IQOS® system.

          39.   Upon information and belief, PMP is the applicant for the pre-market tobacco

application (“PMTA”) for the IQOS® system and is responsible for and controls the worldwide

design, manufacturing and marketing of the IQOS® system, either directly or indirectly through

its related entities, including manufacturing of the IQOS® system or components thereof in one

or more of Switzerland, Italy, China, Malaysia, and/or Singapore for importation into the United

States.

THE IMPORTATION, SALE, OFFER FOR SALE, AND DISTRIBUTION OF IQOS®
DEVICES

          40.   Upon information and belief, on or around May 24, 2017, PMP, in concert with

the other Defendants, filed PMTAs with FDA seeking approval to offer for sale and sell the

IQOS® system in the United States.

          41.   On or around April 30, 2019, FDA announced that it had authorized the

marketing and sale of the IQOS® system in the United States.

          42.   ACS and PM USA started importing, selling, offering for sale, and distributing

IQOS® products in the United States at least as early as October 2019.

          43.   Upon information and belief, PMP manufactures portions or all of the IQOS®

system for ACS and PM USA, and the IQOS® system is imported into the United States for sale

and offer for sale after importation.




                                                11
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 12 of 22 PageID# 239



DEFENDANTS KNOW OF THE ASSERTED PATENTS, KNOW AND SPECIFICALLY
INTEND THAT THE IQOS® PRODUCTS INFRINGE THE ASSERTED PATENTS, AND
KNOW THAT THE IQOS® PRODUCTS ARE ESPECIALLY MADE OR ESPECIALLY
ADAPTED FOR USE IN INFRINGING THE ASSERTED PATENTS

       44.     Upon information and belief, Defendants know of the Asserted Patents. First,

upon information and belief, Defendants regularly survey the patent literature—and especially

that of their competitors—for relevant patents and have encountered the Asserted Patents.

Second, this complaint informs Defendants about the Asserted Patents. Third, some of the

Defendants have cited the Asserted Patents during prosecution of their own patents. ACS cited

the ’591 patent while prosecuting its U.S. Patent No. 10,123,566 and its U.S. Design Patent No.

D844,221 (the “’221 patent”); it cited U.S. Patent No. 7,726,320 (the “’320 patent”), the ancestor

of both the ’268 and ’123 patents, during prosecution of its ’221 patent and its U.S. Patent No.

10,258,087 (the “’087 patent”); and it cited U.S. Patent No. 9,078,473 (the “’473 patent”), the

parent of the ’915 patent, during prosecution of its U.S. Patent No. 10,278,424. PMP cited both

the ’320 and ’473 patents during prosecution of its U.S. Patent No. 10,206,428; and it cited U.S.

Patent publication No. 2017/0020200, which corresponds to the ’123 patent, during prosecution

of its U.S. Patent No. 9,986,767. Defendant ACS cited the U.S. publication of the ’238 patent

(U.S. Patent Application Publication No. 2015/0245658) during prosecution of its U.S. Patent

Nos. D870,375 and 10,021,910. Moreover, Plaintiffs have virtually marked and continue to

virtually mark the ’123, ’915, and ’238 patents.

       45.     Upon information and belief, Defendants know and specifically intend that their

actions—including providing the User Guide and Quick Start Guide with their products—induce

actual infringement of the Asserted Patents. First, upon information and belief, Defendants

analyze whether they have freedom to operate and therefore have considered whether their




                                                   12
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 13 of 22 PageID# 240



actions induce others to infringe the Asserted Patents. Second, this complaint informs

Defendants that their actions induce infringement.

       46.       Upon information and belief, Defendants know that each of the elements in the

IQOS® system is especially made or especially adapted for use in an infringement of the

Asserted Patents and is not a staple article or commodity of commerce suitable for substantial

noninfringing use. First, upon information and belief, Defendants analyze whether they have

freedom to operate and therefore have considered whether their actions contribute to others

infringing the Asserted Patents. Second, this complaint informs Defendants of their

infringement.

                                   COUNT ONE
                       INFRINGEMENT OF U.S. PATENT NO. 8,314,591

       47.       Plaintiffs reallege, adopt, and incorporate by reference the allegations included

within paragraphs 1 through 46 as if fully set forth herein.

       48.       The USPTO thoroughly examined the ’591 patent. It is currently in force and

presumed valid.

       49.       Defendants import, sell, offer for sale, and/or distribute the IQOS® system in the

United States.

       50.       Upon such importation, sale, offer for sale, and/or distribution in the United

States, Defendants directly infringe, induce others to infringe, and contribute to the infringement

by others of at least claims 1, 2, and 7 of the ’591 patent under 35 U.S.C. § 271(a), (b), and (c) in

this Judicial District and elsewhere.

       51.       Plaintiffs have been and continue to be damaged by Defendants’ infringement of

these claims.




                                                  13
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 14 of 22 PageID# 241



       52.       Plaintiffs have suffered and continue to suffer irreparable harm with no adequate

remedy at law unless this Court enjoins Defendants and their agents, servants, employees,

attorneys, representatives, and all others acting on their behalf from directly infringing, inducing

infringement, and/or contributing to infringement of the ’591 patent.

       53.       The balance of hardships favors an injunction, and such injunction would not

disserve the public interest.

       54.       Defendants’ infringement has been and continues to be deliberate, willful, and

unlicensed, permitting Plaintiffs to seek enhanced damages under 35 U.S.C. § 284.

       55.       Defendants’ infringement has been and continues to be deliberate, willful, and

unlicensed, permitting Plaintiffs to seek attorneys’ fees and costs under 35 U.S.C. § 285.

       56.       Therefore, Plaintiffs seek a judgment that Defendants directly infringe, induce

infringement of, and contribute to infringement of at least claims 1, 2, and 7 of the ’591 patent by

the importation, sale, offer for sale, and distribution in the United States of the IQOS® system.

                                   COUNT TWO
                       INFRINGEMENT OF U.S. PATENT NO. 9,814,268

       57.       Plaintiffs reallege, adopt, and incorporate by reference the allegations included

within paragraphs 1 through 56 as if fully set forth herein.

       58.       The USPTO thoroughly examined the ’268 patent. It is currently in force and

presumed valid.

       59.       Defendants import, sell, offer for sale, and/or distribute the IQOS® system in the

United States.

       60.       Upon such importation, sale, offer for sale, and/or distribution in the United

States, Defendants directly infringe, induce others to infringe, and contribute to the infringement




                                                  14
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 15 of 22 PageID# 242



by others of at least claims 16 and 17 of the ’268 patent under 35 U.S.C. § 271(a), (b), and (c) in

this Judicial District and elsewhere.

       61.      Plaintiffs have been and continue to be damaged by Defendants’ infringement of

these claims.

       62.      Plaintiffs have suffered and continue to suffer irreparable harm with no adequate

remedy at law unless this Court enjoins Defendants and their agents, servants, employees,

attorneys, representatives, and all others acting on their behalf from directly infringing, inducing

infringement, and/or contributing to infringement of the ’268 patent.

       63.      The balance of hardships favors an injunction, and such injunction would not

disserve the public interest.

       64.      Defendants’ infringement has been and continues to be deliberate, willful, and

unlicensed, permitting Plaintiffs to seek enhanced damages under 35 U.S.C. § 284.

       65.      Defendants’ infringement has been and continues to be deliberate, willful, and

unlicensed, permitting Plaintiffs to seek attorneys’ fees and costs under 35 U.S.C. § 285.

       66.      Therefore, Plaintiffs seek a judgment that Defendants directly infringe, induce

infringement of, and contribute to infringement of at least claims 16 and 17 of the ’268 patent by

the importation, sale, offer for sale, and distribution in the United States of the IQOS® system.

                                 COUNT THREE
                      INFRINGEMENT OF U.S. PATENT NO. 9,839,238

       67.      Plaintiffs reallege, adopt, and incorporate by reference the allegations included

within paragraphs 1 through 66 as if fully set forth herein.

       68.      The USPTO thoroughly examined the ’238 patent. It is currently in force and

presumed valid.




                                                 15
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 16 of 22 PageID# 243



       69.       Defendants import, sell, offer for sale, and/or distribute the IQOS® system in the

United States.

       70.       Upon such importation, sale, offer for sale, and/or distribution in the United

States, Defendants directly infringe, induce others to infringe, and contribute to the infringement

by others of at least claim 19 of the ’238 patent under 35 U.S.C. § 271(a), (b), and (c) in this

Judicial District and elsewhere.

       71.       Plaintiffs have been and continue to be damaged by Defendants’ infringement of

these claims.

       72.       Plaintiffs have suffered and continue to suffer irreparable harm with no adequate

remedy at law unless this Court enjoins Defendants and their agents, servants, employees,

attorneys, representatives, and all others acting on their behalf from directly infringing, inducing

infringement, and/or contributing to infringement of the ’238 patent.

       73.       The balance of hardships favors an injunction, and such injunction would not

disserve the public interest.

       74.       Defendants’ infringement has been and continues to be deliberate, willful, and

unlicensed, permitting Plaintiffs to seek enhanced damages under 35 U.S.C. § 284.

       75.       Defendants’ infringement has been and continues to be deliberate, willful, and

unlicensed, permitting Plaintiffs to seek attorneys’ fees and costs under 35 U.S.C. § 285.

       76.       Therefore, Plaintiffs seek a judgment that Defendants directly infringe, induce

infringement of, and contribute to infringement of at least claim 19 of the ’238 patent by the

importation, sale, offer for sale, and distribution in the United States of the IQOS® system.




                                                  16
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 17 of 22 PageID# 244



                                   COUNT FOUR
                       INFRINGEMENT OF U.S. PATENT NO. 9,901,123

       77.       Plaintiffs reallege, adopt, and incorporate by reference the allegations included

within paragraphs 1 through 76 as if fully set forth herein.

       78.       The USPTO thoroughly examined the ’123 patent. It is currently in force and

presumed valid.

       79.       Defendants import, sell, offer for sale, and/or distribute the IQOS® system in the

United States.

       80.       Upon such importation, sale, offer for sale, and/or distribution in the United

States, Defendants directly infringe, induce others to infringe, and contribute to the infringement

by others of at least claims 27-30 of the ’123 patent under 35 U.S.C. § 271(a), (b), and (c) in this

Judicial District and elsewhere.

       81.       Plaintiffs have been and continue to be damaged by Defendants’ infringement of

these claims.

       82.       Plaintiffs have suffered and continue to suffer irreparable harm with no adequate

remedy at law unless this Court enjoins Defendants and their agents, servants, employees,

attorneys, representatives, and all others acting on their behalf from directly infringing, inducing

infringement, and/or contributing to infringement of the ’123 patent.

       83.       The balance of hardships favors an injunction, and such injunction would not

disserve the public interest.

       84.       Defendants’ infringement has been and continues to be deliberate, willful, and

unlicensed, permitting Plaintiffs to seek enhanced damages under 35 U.S.C. § 284.

       85.       Defendants’ infringement has been and continues to be deliberate, willful, and

unlicensed, permitting Plaintiffs to seek attorneys’ fees and costs under 35 U.S.C. § 285.



                                                  17
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 18 of 22 PageID# 245



       86.       Therefore, Plaintiffs seek a judgment that Defendants directly infringe, induce

infringement of, and contribute to infringement of at least claims 27-30 of the ’123 patent by the

importation, sale, offer for sale, and distribution in the United States of the IQOS® system.

                                   COUNT FIVE
                       INFRINGEMENT OF U.S. PATENT NO. 9,930,915

       87.       Plaintiffs reallege, adopt, and incorporate by reference the allegations included

within paragraphs 1 through 86 as if fully set forth herein.

       88.       The USPTO thoroughly examined the ’915 patent. It is currently in force and

presumed valid.

       89.       Defendants import, sell, offer for sale, and/or distribute the IQOS® system in the

United States.

       90.       Upon such importation, sale, offer for sale, and/or distribution in the United

States, Defendants directly infringe, induce others to infringe, and contribute to the infringement

by others of at least claims 1, 2, and 5 of the ’915 patent under 35 U.S.C. § 271(a), (b), and (c) in

this Judicial District and elsewhere.

       91.       Plaintiffs have been and continue to be damaged by Defendants’ infringement of

these claims.

       92.       Plaintiffs have suffered and continue to suffer irreparable harm with no adequate

remedy at law unless this Court enjoins Defendants and their agents, servants, employees,

attorneys, representatives, and all others acting on their behalf from directly infringing, inducing

infringement, and/or contributing to infringement of the ’915 patent.

       93.       The balance of hardships favors an injunction, and such injunction would not

disserve the public interest.




                                                  18
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 19 of 22 PageID# 246



       94.       Defendants’ infringement has been and continues to be deliberate, willful, and

unlicensed, permitting Plaintiffs to seek enhanced damages under 35 U.S.C. § 284.

       95.       Defendants’ infringement has been and continues to be deliberate, willful, and

unlicensed, permitting Plaintiffs to seek attorneys’ fees and costs under 35 U.S.C. § 285.

       96.       Therefore, Plaintiffs seek a judgment that Defendants directly infringe, induce

infringement of, and contribute to infringement of at least claims 1, 2, and 5 of the ’915 patent by

the importation, sale, offer for sale, and distribution in the United States of the IQOS® system.

                                   COUNT SIX
                      INFRINGEMENT OF U.S. PATENT NO. 10,432,542

       97.       Plaintiffs reallege, adopt, and incorporate by reference the allegations included

within paragraphs 1 through 96 as if fully set forth herein.

       98.       The USPTO thoroughly examined the ’542 patent. It is currently in force and

presumed valid.

       99.       Defendants import, sell, offer for sale, and/or distribute the IQOS® system in the

United States.

       100.      Upon such importation, sale, offer for sale, and/or distribution in the United

States, Defendants directly infringe, induce others to infringe, and contribute to the infringement

by others of at least claims 1-30 of the ’542 patent under 35 U.S.C. § 271(a), (b), and (c) in this

Judicial District and elsewhere.

       101.      Plaintiffs have been and continue to be damaged by Defendants’ infringement of

these claims.

       102.      Plaintiffs have suffered and continue to suffer irreparable harm with no adequate

remedy at law unless this Court enjoins Defendants and their agents, servants, employees,




                                                  19
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 20 of 22 PageID# 247



attorneys, representatives, and all others acting on their behalf from directly infringing, inducing

infringement, and/or contributing to infringement of the ’542 patent.

       103.    The balance of hardships favors an injunction, and such injunction would not

disserve the public interest.

       104.    Defendants’ infringement has been and continues to be deliberate, willful, and

unlicensed, permitting Plaintiffs to seek enhanced damages under 35 U.S.C. § 284.

       105.    Defendants’ infringement has been and continues to be deliberate, willful, and

unlicensed, permitting Plaintiffs to seek attorneys’ fees and costs under 35 U.S.C. § 285.

       106.    Therefore, Plaintiffs seek a judgment that Defendants directly infringe, induce

infringement of, and contribute to infringement of at least claims 1-30 of the ’542 patent by the

importation, sale, offer for sale, and distribution in the United States of the IQOS® system.


                                    PRAYER FOR RELIEF

       Plaintiffs respectfully pray for the following relief:

       A.      That the Court adjudge and decree that Defendants have infringed and are

infringing the Asserted Patents;

       B.      That the Court adjudge and decree that Defendants have contributed to and

induced infringement and are actively contributing to and inducing infringement of the Asserted

Patents;

       C.      That the Court enter preliminary and permanent injunctions enjoining Defendants,

their officers, employees, agents, and all others acting in concert with them or participating with

them from further acts that infringe the Asserted Patents;




                                                 20
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 21 of 22 PageID# 248



       D.      That the Court enter permanent and preliminary injunctions enjoining Defendants,

their officers, employees, agents, and all others acting in concert with them or participating with

them from actively contributing to or inducing others to infringe the Asserted Patents;

       E.      That Defendants be ordered by this Court to account for and pay to Plaintiffs

damages adequate to compensate Plaintiffs for Defendants’ infringement, contribution to, and

inducement of infringement of the Asserted Patents;

       F.      That the Court treble the damages for Defendants’ willful infringement of the

Asserted Patents;

       G.      That the Court award pre-judgment interest on the damages;

       H.      That the Court declare this an exceptional case under 35 U.S.C. § 285;

       I.      That the Court award Plaintiffs their costs and attorneys’ fees incurred in this

action; and

       J.      That the Court award such other relief as it deems just and proper.



                                          JURY DEMAND

       Plaintiffs request a trial by jury on all issues so triable.




                                                   21
Case 1:20-cv-00393-LO-TCB Document 1 Filed 04/09/20 Page 22 of 22 PageID# 249
